Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 11,
2013.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00510-CV

           AMERICAN REALTY ASSOCIATES, LLC, Appellant

                                       V.
      EDGAR RODRIGUEZ AND SARA ANN RODRIGUEZ, Appellee

                     On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-31285

                 MEMORANDUM                    OPINION


      This is an appeal from a judgment signed June 7, 2013. On July 8, 2013,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

            Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.